 1

 2

 3

 4                   UNITED STATES DISTRICT COURT
 5                 EASTERN DISTRICT OF WASHINGTON
 6

 7 UNITED STATES OF AMERICA,           NO. 2:18-CV-0156-TOR
 8
                       Plaintiff,      ORDER GRANTING UNITED
 9                                     STATES’ MOTION FOR
                                       DEFAULT JUDGMENT AND
10          v.                         FINAL ORDER OF
                                       FORFEITURE
11 REAL PROPERTY KNOWN AS 3326

12 NORTH INDIAN BLUFF ROAD,
     SPOKANE, WASHINGTON,
13 TOGETHER WITH ALL

14 APPURTENANCES, FIXTURES,
   ATTACHMENTS, AND
15
   IMPROVEMENTS THERETO AND
16 THEREUPON,

17
     and
18
     REAL PROPERTY KNOWN AS 1311
19
     SOUTH WESTCLIFF PLACE UNIT
20   #603, SPOKANE, WASHINGTON,
     TOGETHER WITH ALL
21
     APPURTENANCES, FIXTURES,
22   ATTACHMENTS, AND
     IMPROVEMENTS THERETO AND
23
     THEREUPON,
24
     and
25

26 THE SUBLEASEHOLD ESTATE HELD
     BY WILLIAM MIZE IN CERTAIN
27
     REAL PROPERTY COMMONLY
28
     ORDER GRANTING UNITED STATES’ MOTION FOR DEFAULT JUDGMENT
     AND FINAL ORDER OF FORFEITURE ~ 1
     DESCRIBED AS PIER 39 MARINA,
 1
     SLIP F-14, SAN FRANCISCO,
 2   CALIFORNIA, CREATED PURSUANT
     TO THE ASSIGNMENT OF SUBLEASE
 3
     BY SUBLEASE DATED JULY 10, 2017
 4   BY AND BETWEEN THE LAWRENCE
     W STEWART AND CATHY STEWART
 5
     REVOCABLE TRUST DATED MARCH
 6   17, 2015, ASSIGNOR, AND WILLIAM
     MIZE, ASSIGNEE, RECORDED IN THE
 7
     OFFICIAL RECORDS OF THE CITY
 8   AND COUNTY OF SAN FRANCISCO,
 9
     AS DOCUMENT 2017-K479100-00,

10 and

11
   $190,830.63 IN U.S. FUNDS SEIZED
12 FROM VARIOUS BANKS AND

13
   ACCOUNTS,

14 and

15
   $260,000.00 IN U.S. FUNDS SEIZED
16 FROM FIRST AMERICAN TITLE

17 ESCROW ACCOUNT,

18 and

19
     $42,147.00 U.S. CURRENCY,
20

21 And

22 $25,000.00 U.S. currency currently held in

23 deposit with the Clerk of Court,

24 and

25
     2017 Jaguar F-Pace, Washington License
26 Plate BCG0859, VIN:

27 SADCK2BV9HA074880,

28
     ORDER GRANTING UNITED STATES’ MOTION FOR DEFAULT JUDGMENT
     AND FINAL ORDER OF FORFEITURE ~ 2
     and
 1

 2 2005 Sea Ray VDR 44.8’ fiberglass hull
     boat, Hull No.: SEF0657E505, California
 3
     Registration No.: 1174343,
 4
     and
 5

 6 2008 Bentley Continental, Washington
     License Plate AYE0086, VIN:
 7
     SCBCP73WX8C054601,
 8

 9
     and

10 Any and all rights, title, and interest of

11
   William Mize in 5807 S. Cree Drive,
   Spokane, WA 99206, including, but not
12 limited to, the Deed of Trust and

13
   Assignment of Rents, recording numbers
   6841848 and 6641849,
14

15 and

16 Any and all rights, title, and interest of

17 William Mize in 23915 E. Joseph Avenue,
   Otis Orchards, WA 99027, including, but
18 not limited to, the Deed of Trust and

19 Assignment of Rents, recording numbers
   6676505 and 6676506,
20

21 and

22 Any and all rights, title, and interest of

23 William Mize in 532 Levich Road,
     Newport, WA, 99156, including, but not
24 limited to, the Deed of Trust with

25 Assignment of Rents, recording number
     20170329881,
26
                               Defendants.
27

28
     ORDER GRANTING UNITED STATES’ MOTION FOR DEFAULT JUDGMENT
     AND FINAL ORDER OF FORFEITURE ~ 3
           BEFORE the Court is Plaintiff’s Motion for Default Judgment and Final Order
 1

 2 of Forfeiture. ECF No. 41.

 3
           Plaintiff alleged in a Third Amended Verified Complaint for Forfeiture In Rem
 4
     that the Defendant property captioned above is subject to forfeiture to the United
 5

 6 States pursuant to 18 U.S.C. § 981(a)(1)(C). ECF No. 35.

 7
           The Court has jurisdiction over this matter under 28 U.S.C. § 1355, and venue
 8

 9
     is proper under the same statute.

10         The Defendant Properties, Defendant Funds, Defendant Conveyances, and
11
     Defendant Deeds of Trust consist of the following:
12

13
           a.     Real property known as 3326 North Indian Bluff Road, Spokane,
                  Washington, Tax ID/Parcel #: 25044.9045, legally described as
14                follows:
15
                  ALL THAT CERTAIN REAL PROPERTY SITUATED IN
16                THE WEST HALF OF THE SOUTHEAST QUARTER OF
17                SECTION 4, TOWNSHIP 25 NORTH, RANGE 42 EAST,
                  WILLAMETTE MERIDIAN, BEING MORE
18                PARTICULARLY DESCRIBED AS FOLLOWS:
19
                  COMMENCING AT THE NORTHWESTERLY CORNER OF
20                SAID WEST HALF OF THE SOUTHEAST QUARTER;
21
                  THENCE FROM SAID POINT OF COMMENCEMENT
22                SOUTH 01 DEGREE 48' 46" EAST ALONG THE
23                WESTERLY LINE SAID WEST HALF A DISTANCE OF
                  1903.59 FEET TO THE POINT OF BEGINNING;
24

25                THENCE FROM SAID POINT OF BEGINNING AND
                  LEAVING SAID LINE, SOUTH 87 DEGREES 30' 45" EAST
26                852.76 FEET;
27

28
     ORDER GRANTING UNITED STATES’ MOTION FOR DEFAULT JUDGMENT
     AND FINAL ORDER OF FORFEITURE ~ 4
            THENCE SOUTH 75 DEGREES 10' 46" EAST 530.90 FEET
 1
            TO A POINT ON THE EASTERLY LINE SAID WEST
 2          HALF;
            THENCE SOUTH 01 DEGREE 07' 48" EAST ALONG SAID
 3
            EASTERLY LINE 549.23 FEET TO THE
 4          SOUTHEASTERLY CORNER OF SAID WEST HALF;
 5
            THENCE NORTH 89 DEGREES 08' 05" WEST ALONG THE
 6          SOUTHERLY LINE OF SAID WEST HALF A DISTANCE
            OF 516.26 FEET;
 7

 8          THENCE LEAVING SAID LINE NORTH 38 DEGREES 23'
 9
            01" EAST 354.28 FEET;

10          THENCE NORTH 53 DEGREES 46' 06" WEST 340.51 FEET;
11
            THENCE NORTH 87 DEGREES 30' 45" WEST 799.55 FEET
12          TO A POINT ON THE WESTERLY LINE OF SAID
13
            SOUTHEAST QUARTER;

14          THENCE ALONG SAID WESTERLY LINE NORTH 01
15          DEGREE 46' 46" WEST A DISTANCE OF 200.57 FEET TO
            THE POINT OF BEGINNING;
16          EXCEPTING THEREFROM THE 60 FEET WIDE RIGHT OF
17          WAY OF INDIAN BLUFF ROAD;

18          SAID PARCEL ALSO BEING DELINEATED AS TRACT 7
19          OF THAT CERTAIN SURVEY RECORDED MAY 13, 1983,
            UNDER AUDITOR'S FILE NO. 8305130031 IN SURVEY
20          BOOK 29, PAGES 67 AND 68;
21          SITUATE IN THE COUNTY OF SPOKANE, STATE OF
            WASHINGTON.
22          Tax ID: 25044.9045
23
       b.   Real property known as 1311 South Westcliff Place Unit #603, Spokane,
24          Washington, Tax ID/Parcel #: 25233.1143, legally described as follows:
25
            UNIT 603, WESTCLIFF SOUTH, A CONDOMINIUM, AS
26          SHOWN ON SURVEY MAP AND FLOOR PLAN
27          RECORDED APRIL 11, 1973, IN VOLUME 1 OF
            CONDOMINIUMS, PAGES 61 THROUGH 71, UNDER
28
   ORDER GRANTING UNITED STATES’ MOTION FOR DEFAULT JUDGMENT
   AND FINAL ORDER OF FORFEITURE ~ 5
                 RECORDING NO. 7304110243 AND IS IDENTIFIED IN
 1
                 DECLARATION RECORDED MARCH 30, 1973 UNDER
 2               RECORDING NO. 7303300336.
 3
           c.     The Subleasehold Estate held by WILLIAM MIZE in certain real
 4   property commonly described as Pier 39 Marina, Slip F-14, San Francisco, California,
     created pursuant to the Assignment of Sublease by Sublease dated July 10, 2017 by
 5
     and between THE LAWRENCE W STEWART AND CATHY STEWART
 6   REVOCABLE TRUST DATED MARCH 17, 2015, Assignor, and WILLIAM MIZE,
     Assignee, recorded in the Official Records of the City and County of San Francisco,
 7
     as Document 2017-K479100-00, for that certain Memorandum of Sublease dated July
 8   24, 1984, as executed by PIER 39 LIMITED PARTNERSHIP, a California Limited
 9
     Partnership, as Sublessor, and THE LAWRENCE W STEWART AND CATHY
     STEWART REVOCABLE TRUST DATED MARCH 17, 2015, as Sublessee, and
10   recorded in the Official Records of the City and County of San Francisco, as
11
     Document D527, the Term of the Sublease expiring September 19, 2034.

12       d.    $148,138.13 in U.S. funds seized by the Internal Revenue Service-
13
   Criminal Investigation pursuant to a federal seizure warrant on or about May 17,
   2018, from Bank of America account ending in 1577 in the name of William Mize.
14

15       e.    $42,692.50 in U.S. funds seized by the Internal Revenue Service-
   Criminal Investigation pursuant to a federal seizure warrant on or about May 17,
16 2018, from Wells Fargo Bank account ending in 6918 in the name of William Mize.

17
         f.     $260,000.00 in U.S funds held in escrow by First American Title
18 Company in account number ending in 0000 at First American Trust, Escrow File #:

19 4251-3-56047, seized by the Federal Bureau of Investigation pursuant to a federal
   seizure warrant on or about May 23, 2018.
20

21       g.     $42,147.00 U.S. currency seized by the Federal Bureau of Investigation
   pursuant to the execution of a federal search and seizure warrant on or about May 17,
22 2018.

23
            h.   $25,000.00 U.S. currency currently held in deposit with the Clerk of
24 Court.

25
            i.   2017 Jaguar F-Pace, Washington License Plate BCG0859, VIN:
26 SADCK2BV9HA074880 seized from William Mize pursuant to a seizure warrant on

27 September 4, 2018.

28
     ORDER GRANTING UNITED STATES’ MOTION FOR DEFAULT JUDGMENT
     AND FINAL ORDER OF FORFEITURE ~ 6
         j.    2005 Sea Ray VDR 44.8’ fiberglass hull boat, Hull No.: SEF0657E505,
 1
   California Registration No.: 1174343, Vessel Name: Victoria Eve seized from
 2 William Mize on August 29, 2018.

 3
       k.  2008 Bentley Continental, Washington License Plate AYE0086, VIN:
 4 SCBCP73WX8C054601 seized from William Mize on December 21, 2018.

 5
         l.    Any and all rights, title, and interest of William Mize in 5807 S. Cree
 6 Drive, Spokane, WA 99206, including, but not limited to, the Deed of Trust and
   Assignment of Rents recording numbers 6841848 and 6641849, with an unpaid
 7
   principal amount of $110,000.00.
 8

 9
         m.    Any and all rights, title, and interest of William Mize in 23915 E. Joseph
   Avenue, Otis Orchards, WA 99027, including, but not limited to, the Deed of Trust
10 and Assignment of Rents recording numbers 6676505 and 6676506, with an unpaid

11
   principal amount of $70,000.00.

12       n.    Any and all rights, title, and interest of William Mize in 532 Levich
13
   Road, Newport, WA, 99156, including, but not limited to, the Deed of Trust with
   Assignment of Rents, recording number 20170329881, with an unpaid principal
14 amount of $130,000.00.

15
           From February 11, 2021, through March 12, 2021, notice of forfeiture of the
16

17 these subject properties was posted on an official government website,

18 www.forfeiture.gov. ECF No. 36

19
           All known and potential claimants were provided notice of this civil forfeiture
20

21 action.

22         On March 21, 2019, the United States and Lienholder, Homestreet Bank,
23
     entered into an Expedited Settlement Agreement re Lienholder Interest, regarding
24

25 Homestreet’s interest in the Defendant Property located at 3326 North Indian Bluff

26 Road, Spokane, Washington. ECF No. 22.

27

28
     ORDER GRANTING UNITED STATES’ MOTION FOR DEFAULT JUDGMENT
     AND FINAL ORDER OF FORFEITURE ~ 7
           On November 20, 2020, the United States and Lienholder, Westcliff
 1

 2 Condominiums Homeowners Association, entered into an Expedited Settlement

 3
     Agreement re Lienholder Interest, in related criminal case U.S. v. Sandra Victoria
 4
     Talento, 2:18-CR-0232-TOR-2. ECF No. 882.
 5

 6         On June 4, 2021, Clerk’s Orders of Default were entered against potential
 7
     claimants, the Estate of Eve Novak c/o David Mixon and William O. Mize. ECF Nos.
 8

 9
     39 and 40.

10         All claims filed for the Defendant Properties have been addressed by
11
     settlement agreements; and no timely claims were filed or received for the Defendant
12

13
     Funds, Defendant Conveyances, and Defendant Deeds of Trust, have been received or

14 filed with the Court, and the deadline for filing timely claims has passed.

15
           Accordingly, IT IS HEREBY ORDERED:
16

17            1. Plaintiff’s Motion for Default Judgment and Final Order of Forfeiture

18                (ECF No. 41) is GRANTED.
19
              2. Default judgments are entered against the interests of the Estate of Eve
20

21                Novak c/o David Mixon and William O. Mize.

22            3. The Defendant Properties, subject to lienholder interests, Defendant
23
                  Funds, Defendant Conveyances, and Defendant Deeds of Trust are
24

25                hereby forfeited to the United States of America and no right, title, or

26                interest shall exist in any other person or entity.
27

28
     ORDER GRANTING UNITED STATES’ MOTION FOR DEFAULT JUDGMENT
     AND FINAL ORDER OF FORFEITURE ~ 8
              4. IT IS FURTHER ORDERED that the United States Marshals Service
 1

 2               or the Internal Revenue Service shall dispose of the forfeited properties
 3
                 described herein in accordance with law.
 4
              5. The Court shall retain jurisdiction in the case for the purpose of enforcing
 5

 6               or amending this Order.
 7
           The District Court Clerk is directed to enter this Order, enter Judgment for
 8

 9
     Plaintiff, provide copies to counsel, and CLOSE the file.

10         DATED: June 29, 2021.
11

12

13                                      THOMAS O. RICE
14
                                     United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER GRANTING UNITED STATES’ MOTION FOR DEFAULT JUDGMENT
     AND FINAL ORDER OF FORFEITURE ~ 9
